
	
		II
		111th CONGRESS
		1st Session
		S. 693
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2009
			Mr. Harkin (for himself,
			 Mr. Isakson, Mr. Bingaman, and Mr.
			 Lieberman) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To amend the Public Health Service Act to
		  provide grants for the training of graduate medical residents in preventive
		  medicine and public health.
	
	
		1.Short titleThis Act may be cited as the
			 Preventive Medicine and Public Health
			 Training Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The American Board of Preventive medicine
			 defines preventive medicine as that specialty of medical practice which
			 focuses on the health of individuals and defined populations in order to
			 protect, promote and maintain health and well-being and prevent disease,
			 disability and premature death.
			(2)Specialists in preventive medicines are
			 uniquely trained in both clinical medicine and public health. They have the
			 skills needed to understand and reduce the risks of disease, disability, and
			 death in individuals and in population groups.
			(3)Preventive medicine includes both clinical
			 and non-clinical aspects. Clinicians see patients on a daily basis and provide
			 services in screening, health counseling, and immunization to diabetics,
			 cardiac patients, and others who can benefit from prevention and lifestyle
			 modification. Non-clinical preventive medicine includes health policy, social
			 and behavioral aspects of health and disease, epidemiology, or other areas in
			 which populations, not individual patients are not the primary focus. Many
			 preventive medicine physicians practice both clinical and non-clinical
			 medicine.
			(4)Of the 24 medical specialities recognized
			 by the American Board of Medical Specialties, preventive medicine is the only
			 specialty that requires training in both clinical medicine and public
			 health.
			(5)While preventive medicine doctors are
			 employed in all health sectors, they often serve in lead roles within the
			 public health force, working in State and local health departments, as well as
			 Federal Government agencies, such as the Centers for Disease Control and
			 Prevention and the National Institutes of Health.
			(6)In the workplace, preventive medicine
			 doctors in occupational medicine parallel the general public health system in
			 dealing with illnesses and injuries in workplace populations through worker
			 protection, personal health promotion, hazard control, business continuity and
			 effective medical management.
			(7)There is an extreme shortage of doctors in
			 the public health field. For example, only 23 percent of local health agencies
			 are directed by physicians and 8 percent are directed by physicians who have
			 masters of public health degrees or are fellows in the American College of
			 Preventive Medicine.
			(8)Many of these physicians are nearing
			 retirement, and the average age of a public health doctor today is 58
			 years.
			(9)The Health Resources and Services
			 Administration reports that the demand for public health professionals will
			 grow at twice the rate of all occupations between 2000 and 2010.
			(10)In addition, as the body of evidence
			 supporting the effectiveness of clinical and population-based interventions to
			 prevent and control diseases continues to expand, so does the need for
			 specialists trained in preventive medicine.
			(11)The Health Resources and Services
			 Administration reported that in 2000, there were 7,011 preventive medicine
			 specialists. This was a decrease from 7,734 in 1970.
			(12)The number of preventive medicine residency
			 programs has decreased from 90 in 1998–1999 to 76 programs today. Over this
			 same period, the number of preventive medicine residents declined from 420 to
			 364.
			(13)In 2000, less than 3 percent of all medical
			 school faculty also held masters degrees in public health. An even smaller
			 number had completed preventive medicine training or were board certified in
			 preventive medicine.
			(14)Preventive medicine trained physicians are
			 an essential part of the public health workforce and are critical to the
			 Nation’s ability to protect its citizens from biological threats, including
			 avian influenza and emerging threats from bioterrorism.
			3.Preventive medicine and public health
			 training grant programPart D
			 of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is
			 amended by adding at the end the following:
			
				XIPreventive medicine training
					340H.Preventive medicine and public health
				training grant program
						(a)GrantsThe Secretary, acting through the Director
				of the Centers for Disease Control and Prevention, may award grants to, or
				enter into contracts with, eligible entities to provide training to graduate
				medical residents in preventive medicine specialties.
						(b)EligibilityTo be eligible to receive a grant or
				contract under subsection (a), an entity shall—
							(1)be a school of public health, public health
				department, school of medicine or osteopathic medicine, public or private
				hospital, or public or private non-profit entity;
							(2)submit to the Secretary an application at
				such time, in such manner, and containing such information as the Secretary may
				require; and
							(3)maintain and adhere to a Letter of
				Agreement with a local community health center (if available in the local area
				involved) that supports practicum training of preventive medicine residents, if
				practicable.
							(c)Use of fundsAmounts received under a grant or contract
				under this section shall be used to—
							(1)plan, develop, and operate residency
				programs for preventive medicine or public health;
							(2)provide financial assistance, including
				tuition and stipends, to resident physicians (MD or DO) who plan to specialize
				in preventive medicine or public health;
							(3)defray the costs associated with the
				planning, development, and operation of preventive medicine or public health
				programs, including the development of curriculum to be used in such programs,
				and the costs of practicum experiences; and
							(4)provide for the improvement of academic
				administrative units.
							(d)Duration of awardA grant or contract under this section
				shall be for a term not to exceed 5 years.
						(e)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section, $43,000,000 for fiscal
				year 2010, and such sums as may be necessary for each succeeding fiscal
				year.
						.
		
